DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-7, is acknowledged.  Election was made with traverse in the reply filed July 19, 2021.  Claims 4, 5, 8, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Applicant’s traversal is on the grounds that all inventions could be examined without a serious burden and that the Examiner has not provided reasons and/or examples to support any conclusion in regard to patentable distinction.  This is found not persuasive as to the election of Group I because the Examiner detailed in the Requirement for Restriction mailed May 19, 2021 how Groups I and II lack unity of invention because although they share a specified technical feature, this feature is not a special technical feature as it does not make a contribution over the prior art in view of US Pub No. 2015/0354108 Lonati et al. (see Id. at page 4).  Applicant’s arguments are Id. at page 1).  The Examiner further reminds Applicant that upon the finding of allowable subject matter, withdrawn claims are potentially eligible for rejoinder.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,739,910 Westphal et al. (Westphal).
Regarding claim 1, Westphal discloses a clothing manufacturing apparatus (10) comprising:
a first member (150) defining a space to allow lower body clothing to pass through from one side to another end side (annotated Fig. 1, see below; col. 6, lines 21-50, col. 7, lines 43-56); and
reversing means (148) configured to reverse the lower body clothing (12) inside out by passing the lower body clothing covering the one end side of the first member through the space to the other end side (annotated Fig. 1, see also Fig. 2; col. 7, lines 43-56).

    PNG
    media_image1.png
    1032
    844
    media_image1.png
    Greyscale

Regarding claim 2, Westphal further discloses a clothing manufacturing apparatus wherein the reversing means reverses the lower body clothing inside out and annotated Fig. 1, see also Fig. 2; col. 7, lines 43-56).

Regarding claim 3, Westphal further discloses a clothing manufacturing apparatus wherein the reversing means is pushing means configured to mechanically push a crotch portion (14) of the lower body clothing from outside to inside of the first member (annotated Fig. 1, see also Fig. 2; col. 7, lines 43-56).

Regarding claim 6, Westphal further discloses a clothing manufacturing apparatus wherein the first member is a cylindrical member having openings at both ends (annotated Fig. 1; see also Figs. 10-12; col. 6, lines 21-31; the Examiner notes that Westphal explicitly recites in col. 6 that first member 150 can have a cylindrical shape; the Examiner however further notes that “cylindrical member 18” as depicted in Figs. 11a-11d is not actually a cylinder; however, rather than objecting to drawings of the present disclosure for not depicting a “cylindrical” member, at this time the Examiner is merely interpreting “cylindrical” very broadly).
Regarding the limitation “a length of the outer periphery of the cylindrical member matches a length of an inner periphery of a waist opening having a resilient member of the lower body clothing in a state in which the waist opening is opening against a resilient force of the resilient member,” the Examiner notes that the cylindrical member will fit differently configured and sized lower body garments with differently configured and sized waist openings in different manners and that the relative dimensions of the 

ALTERNATE REJECTION.  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2015/0354108 Lonati et al. (Lonati).
Regarding claim 1, Lonati discloses a clothing manufacturing apparatus (Abstract) comprising:
a first member (3) defining a space (see Figs. 3-5; paras. 0059-0060, 0066) to allow lower body clothing (50) to pass through from one end side to another end side (see Figs. 3-5; paras. 0059-0060, 0066); and 
reversing means (10) configured to reverse the lower body clothing inside out by passing the lower body clothing covering through the one end side of the first member, through the space, to the other end side (see Figs. 3-5; paras. 0059-0060, 0066).
The Examiner notes that for purposes of brevity, this ALTERNATE REJECTION has been limited to independent claim 1.  However, the Examiner further notes that Lonati may be relied upon, alone or in combination, to rejection additional claim(s) in future office action(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Westphal (as applied to claim 1, above) in view of USPN 4,281,781 Pope.
Regarding claim 7, Westphal discloses a clothing manufacturing apparatus as claimed in claim 1, above.
Westphal does not disclose a clothing manufacturing apparatus wherein a surface of the first member has a rough surface configured to provide resistance against a movement of the lower body clothing.
16) of a first member (12) has a rough surface configured to provide resistance against a movement of a lower body clothing (20) (see Fig. 1; col. 2, lines 34-59).
Westphal and Pope teach analogous inventions in the field of clothing manufacturing apparatuses.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a surface of the first member of Westphal to have a rough surface as taught by Pope because Pope teaches that this configuration is known in the art and provides frictional resistance to facilitate reversing a lower body clothing (see Fig. 1; col. 2, lines 34-59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F Griffin Hall/Examiner, Art Unit 3732